Citation Nr: 0723285	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1976 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The appellant appeared at a Videoconference Hearing before 
the undersigned Acting Veterans Law Judge in March 2007.  A 
transcript is associated with the claims folder.    

The underlying issue of entitlement to service connection for 
a low back disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed RO decision of September 1982 denied 
service connection for a low back disability.  

2.  Evidence received since the September 1982 RO decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the claim for entitlement to service 
connection for a low back disability.  Therefore, no further 
development is needed with respect to this aspect of the 
claim.  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  Because the veteran's claim to reopen was 
received on August 24, 2001, the earlier version of 38 C.F.R. 
§ 3.156(a) applies to his claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which ears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis 

The veteran was initially denied service connection for a 
back disorder in a September 1982 rating decision on the 
basis that there was no evidence showing onset of a back 
disorder in service.  It was not mentioned in the RO's 
decision on whether the veteran had a current back disability 
or not; however, evidence of record prior to the issuance of 
this decision does not show the existence of a chronic back 
condition.  

Since this denial, which is now final, the record has been 
supplemented with a diagnosis of a back disability.  
Specifically, in August 2001, the veteran was assessed as 
having lumbar lordosis with associated low back pain.  This 
evidence is new, in that it was not of record at the time of 
the previous denial.  Additionally, this evidence is 
material, in that there was no record of a low back 
disability at the time of the previous denial in 1982.  As 
this is the case, the Board will reopen the veteran's claim 
for service connection for a low back disability.  


                                                             
ORDER

The claim for entitlement to service connection for a low 
back disability is reopened; to that extent only, the claim 
is granted.  

                                                            
REMAND

The veteran's claim to reopen was denied in June 2002, as the 
RO did not find that new and material evidence had been 
submitted to substantiate the claim for service connection.  
The RO did not adjudicate the claim on the merits, stating 
that records submitted since the previous denial were either 
duplicative or irrelevant to the underlying claim.  In the 
above decision, the Board reopens the claim for entitlement 
to service connection for a low back disability; however, it 
is without jurisdiction to issue an adjudication on the 
merits of the underlying issue.  Indeed, as the RO has not 
reviewed the merits in the first instance, it must conduct a 
de novo review of the claim for service connection for a low 
back disability.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Only if the decision remains unfavorable should the 
claim be sent to the Board for consideration.   

Accordingly, the case is REMANDED for the following action:

Perform a de novo adjudication of the 
claim for entitlement to service 
connection for a low back disorder.   
Review all evidence in the claims file and 
conduct all development that is deemed 
appropriate.  Ensure that adequate reasons 
and bases for the conclusions reached are 
given in the rating decision.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


